DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "1100" and "1200" have both been used to designate the “catheter.”  
Reference characters "1100" and "1200" have both been used to designate the “needle.”  
Reference characters "1130" and "130" have both been used to designate the “display.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “1100” has been used to designate both the “catheter” and the “needle
Reference character “1200” has been used to designate both the “catheter” and the “needle.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
“1102” which appears in Figures 11, 13, and 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “disclosed herein” which is implied language.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 uses the phrase, “the sufficient length of the medical device within the blood vessel” without providing sufficient antecedent basis. It is suggested this be rewritten to say, “a sufficient length of the medical device within the blood vessel.”
Claim 6 uses the phrase, “and the angle or approach of.” It is suggested this be rewritten to say, “and the angle of approach of.”  
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are 
Misnumbered claims 12-24 have been renumbered to 11-23, respectively. This is because the set of claims filed on 01/30/2020 did not contain a claim numbered 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitations "The CRM according to claim 10," “wherein the medical device is a short-length catheter,” “the set of operations further comprising,” “in the blood vessel,” “on the display,” and “the ultrasound image.” However, there is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Silverstein (US 9,521,961 B2).
	Regarding claim 1, a combination of embodiments taught within Silverstein teaches a non-transitory computer-readable medium ("CRM") including executable instructions (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")) that cause an ultrasound-imaging system to perform a set of operations for accessing a blood vessel (See Silverstein: Col. 20, Lines 22-40 (clarifying that the, "ultrasound-based needle guidance system ("system") ... generally includes an ultrasound ("US") imaging portion including a console 1120, display 1130, and probe 1140 ... [and] the system 1110 is employed to image a targeted internal portion of a body of a patient ... [including wherein] insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")) when the instructions are executed by one or more processors of the ultrasound- imaging system (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")), the set of operations comprising: determining a depth of the blood vessel with  (See Silverstein: Col. 9, Lines 24-25 (describing that the system, using ultrasound, displays, "a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin")); calculating whether a medical device is able to access the blood vessel with medical device-accessibility logic using the depth of the blood vessel (See Silverstein: Col. 24, Lines 48-54 (providing that the, "system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234. The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target, such as the vessel 1226") and Col. 9, Lines 23-27 (clarifying that the, "display screenshot 88 ... [shows] a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin, [and] a lumen size scale 96 that provides information as to the size of the vein 92")), an effective length of the medical device, an insertion location above the blood vessel, and an insertion angle of the medical device as inputs (See Silverstein: Col. 26, Lines 39-45 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130")); and displaying a visual indicator on a display over an ultrasound image (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")), emitting an audio indicator from a speaker, or both (See Silverstein: Col. 25, Lines 25-29 (providing that, "in addition to the visual display 1130, aural information, such as beeps, tones, etc., can also be employed by the system 1110 to assist the clinician during positioning and insertion of the needle into the patient")) to indicate whether the medical device will access the blood vessel (See Silverstein: Col. 24, Lines 48-54 (providing that the, "system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234. The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target, such as the vessel 1226") and Col. 26, Lines 57-62, (describing that the there may be, "[s]uitable algorithms of the system 1110 as executed by the processor 1122 or other suitable component further enable the projected path 1236, the target 1238, and area of probability 1239 ... to be determined and depicted on the display 1130 atop the ultrasound image 1232 of the target")).
(See above discussion), the set of operations further comprising determining the insertion location (See Silverstein: Col. 2, Lines 5-7 (clarifying that the disclosure is, "directed to a guidance system for assisting with the insertion of a needle or other medical component into the body of a patient")) and the insertion angle of the medical device (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232")) from sensor readings from a plurality of medical-device sensors of the ultrasound probe (See Silverstein: Col. 22, Lines 20-22 (providing that, "the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures")).
	Regarding claim 3, a combination of embodiments taught within Silverstein teaches the CRM according to claim 1 (See above discussion), wherein the visual indicator is a target overlying the ultrasound image on the display (See Silverstein: Col. 20, Lines 12-16 (stating that, "the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image of the vessel, thus enabling a clinician to accurately guide the needle to the intended target")), and wherein the target fades away, vanishes, switches from one color to another color, or switches from one pattern to another pattern to indicate the medical device is not able to access the blood vessel (See Silverstein: Col. 40, Lines 33-44 (providing for, "representations of virtual and actual needles (i.e., rigid medical devices), [in which] particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual")).
	Regarding claim 4, a combination of embodiments taught within Silverstein teaches the CRM according to claim 1 (See above discussion), wherein the visual indicator is an elongate graphical element overlying the ultrasound image that represents the effective length of the medical device (See Silverstein: Col. 24, Lines 25-50 (clarifying that the, "the system is able to determine the location and orientation of the needle 1200 with respect to the sensor array 1190, [such that] the system is able to accurately determine the position and orientation of the needle 1200 with respect to the ultrasound image 1232 and superimpose it thereon for depiction as the needle image 1234 on the display 1130 ... [Furthermore,] the system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234"); Figs. 22A, 22B, 23A, and 23B).
	Regarding claim 5, a combination of embodiments taught within Silverstein teaches a non-transitory computer-readable medium ("CRM") including executable instructions (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")) that cause an ultrasound-imaging system to perform a set of operations for ensuring a final placement of a sufficient length of a medical device within a blood vessel (See Silverstein: Col. 20, Lines 22-40 (clarifying that the, "ultrasound-based needle guidance system ("system") ... generally includes an ultrasound ("US") imaging portion including a console 1120, display 1130, and probe 1140 ... [and] the system 1110 is employed to image a targeted internal portion of a body of a patient ... [including wherein] insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient") and Col. 26, Lines 39-45 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130")) when the instructions are executed by one or more processors of the ultrasound-imaging system (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")), the set of operations comprising: determining a depth of the blood vessel with vessel depth-determination logic using ultrasound-probe data gathered above the blood vessel as input (See Silverstein: Col. 9, Lines 24-25 (describing that system, using ultrasound, displays, "a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin")); calculating whether a minimum length of the medical device is or will be placed within the blood vessel with medical device-placement logic using the depth of the blood vessel (See Silverstein: Col. 24, Lines 48-54 (providing that the, "system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234. The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target, such as the vessel 1226") and Col. 9, Lines 23-27 (clarifying that the, "display screenshot 88 ... [shows] a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin, [and] a lumen size scale 96 that provides information as to the size of the vein 92")), an effective length of the medical device, an insertion location above the blood vessel, and an angle of approach of the medical device as inputs (See Silverstein: Col. 26, Lines 39-45 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130")); displaying a visual indicator on a display over an ultrasound image (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")), emitting an audio indicator from a speaker, or both (See Silverstein: Col. 25, Lines 25-29 (providing that, "in addition to the visual display 1130, aural information, such as beeps, tones, etc., can also be employed by the system 1110 to assist the clinician during positioning and insertion of the needle into the patient")) to indicate whether a potential placement of the medical device will result in the final placement of the sufficient length of the medical device within the blood vessel (See Silverstein: Col. 24, Lines 48-54 (providing that the, "system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234. The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target, such as the vessel 1226") and Col. 26, Lines 57-62, (describing that the there may be, "[s]uitable algorithms of the system 1110 as executed by the processor 1122 or other suitable component further enable the projected path 1236, the target 1238, and area of probability 1239 ... to be determined and depicted on the display 1130 atop the ultrasound image 1232 of the target")).
	Regarding claim 6, a combination of embodiments taught within Silverstein teaches the CRM according to claim 5 (See above discussion), the set of operations further comprising determining the insertion location (See Silverstein: Col. 2, Lines 5-7 (clarifying that the disclosure is, "directed to a guidance system for assisting with the insertion of a needle or other medical component into the body of a patient")) and the angle or approach of the medical device (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232")) from sensor readings from a plurality of medical-device sensors of the ultrasound probe (See Silverstein: Col. 22, Lines 20-22 (providing that, "the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures")).
	Regarding claim 7, a combination of embodiments taught within Silverstein teaches the CRM according to claim 5 (See above discussion), wherein the visual indicator is a target overlying the ultrasound image on the display (See Silverstein: Col. 20, Lines 12-16 (stating that, "the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image of the vessel, thus enabling a clinician to accurately guide the needle to the intended target")) and the target fades away,  (See Silverstein: Col. 40, Lines 23-32 (providing that the, "system can also take advantage of color representations. In one example, a needle representation uses one color (e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")).
	Regarding claim 8, a combination of embodiments taught within Silverstein teaches the CRM according to claim 5 (See above discussion), wherein the minimum length of the medical device is user defined (See Silverstein: Col. 25, Lines 31-41 (describing the significance, "for the system 1110 to know the total length of the needle 1200 and the location of the magnetic element 1210 thereon in order to enable an accurate depiction of the needle image 1234 … [and further that the] system 1110 can be informed these and/or other pertinent parameters in various ways, including ... manual entry of the parameters by the clinician into the system")) or set in accordance with a known minimum length provided by a manufacturer of the medical device (See Silverstein: Col. 25, Lines 31-41 (describing the significance, "for the system 1110 to know the total length of the needle 1200 and the location of the magnetic element 1210 thereon in order to enable an accurate depiction of the needle image 1234 … [and further that the] system 1110 can be informed these and/or other pertinent parameters in various ways, including scanning by the system of a barcode included on or with the needle, the inclusion of a radiofrequency identification ("RFID") chip with the needle for scanning by the system, [or] color coding of the needle ... etc.")).
	Regarding claim 9, a combination of embodiments taught within Silverstein teaches the CRM according to claim 5 (See above discussion), wherein the medical device is one of a needle and a short-length catheter (See Silverstein: Col. 20, Lines 22-40 (clarifying that the, "ultrasound-based needle guidance system ("system") ... generally includes an ultrasound ("US") imaging portion including a console 1120, display 1130, and probe 1140 ... [and] the system 1110 is employed to image a targeted internal portion of a body of a patient ... [including wherein] insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")).
	Regarding claim 10, a combination of embodiments taught within Silverstein teaches the CRM according to claim 10, wherein the medical device is a short-length catheter (See Silverstein: Col. 20, Lines 22-40 (clarifying that the, "ultrasound-based needle guidance system ("system") ... generally includes an ultrasound ("US") imaging portion including a console 1120, display 1130, and probe 1140 ... [and] the system 1110 is employed to image a targeted internal portion of a body of a patient ... [including wherein] insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")), the set of operations further comprising: estimating a distance a tip of the catheter is from a tip of a needle in the blood vessel with tip-estimation logic as the catheter is advanced over the needle (See Silverstein: Col. 12 Lines 1-18 (providing that during, "catheter advancement through the patient's vasculature after insertion therein, the distal end 76A of the catheter 72, having the stylet distal end 100B substantially co-terminal therewith, is relatively distant from the TLS sensor 50. As such, the display screenshot will indicate "no signal," indicating that the magnetic field from the stylet magnetic assembly has not been detected. In FIG. 8B, the magnetic assembly proximate the stylet distal end 100B has advanced sufficiently close to the TLS sensor 50 to be detected thereby, though it is not yet under the sensor. This is indicated by the half-icon 114A shown to the left of the sensor image 120, representing the stylet magnetic assembly being positioned to the right of the TLS sensor 50 from the perspective of the patient. In FIG. SC, the magnetic assembly proximate the stylet distal end 100B has advanced under the TLS sensor 50 such that its position and orientation relative thereto is detected by the TLS sensor"); Figs. 8A-C); and displaying an estimation of the distance on the display over the ultrasound image (See Silverstein: Col. 12 Lines 1-18 (providing that during, "catheter advancement through the patient's vasculature after insertion therein, the distal end 76A of the catheter 72, having the stylet distal end 100B substantially co-terminal therewith, is relatively distant from the TLS sensor 50. As such, the display screenshot will indicate "no signal," indicating that the magnetic field from the stylet magnetic assembly has not been detected. In FIG. 8B, the magnetic assembly proximate the stylet distal end 100B has advanced sufficiently close to the TLS sensor 50 to be detected thereby, though it is not yet under the sensor. This is indicated by the half-icon 114A shown to the left of the sensor image 120, representing the stylet magnetic assembly being positioned to the right of the TLS sensor 50 from the perspective of the patient. In FIG. SC, the magnetic assembly proximate the stylet distal end 100B has advanced under the TLS sensor 50 such that its position and orientation relative thereto is detected by the TLS sensor") and Col. 9 Lines 34-36 (noting that, "the US mode shown in FIG. 4 can be simultaneously depicted on the display 30 with other modes, such as the TLS mode, if desired")).
(See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")) that cause an ultrasound-imaging system to perform a set of operations for recommending a proper approach angle for approaching a blood vessel with a medical device (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 44, Lines 31-38 (providing for, "a directional device ... [used] to establish the angle of an ultrasound image onto a CT scan image from two different angles. Such combination of images would typically be done prior to a therapy procedure. Subsequently, during the actual therapy procedure, the medical practitioner can use the previously generated three dimensional images to provide information regarding the direction to aim the ultrasound")) when the instructions are executed by one or more processors of the ultrasound-imaging system (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")), the set of operations comprising: determining a presence of the medical device from sensor readings from a plurality of medical-device sensors of an ultrasound probe (See Silverstein: Col. 22, Lines 20-22 (providing that, "the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures")); and displaying a visual indicator on a display over an ultrasound image (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")) to indicate the proper approach angle for approaching the blood vessel with the medical device (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 44, Lines 31-38 (providing for, "a directional device ... [used] to establish the angle of an ultrasound image onto a CT scan image from two different angles. Such combination of images would typically be done prior to a therapy procedure. Subsequently, during the actual therapy procedure, the medical practitioner can use the previously generated three dimensional images to provide information regarding the direction to aim the ultrasound")).
	Regarding claim 13, a combination of embodiments taught within Silverstein teaches the CRM according to claim 12 (See above discussion), the set of operations further comprising: determining a trajectory of the medical device with trajectory-determination logic using the sensor readings as input (See Silverstein: Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth") and Col. 39, Lines 60-67 to Col. 40 Lines 1-6 (providing for the use of, "a rigid medical device tracking system in cooperation with an imaging system to plan a medical procedure. Issues that arise in a virtual procedure can be considered and planned for in the actual procedure. Such issues include: a pathway to be followed, the length of rigid medical device, the caliber of rigid medical device, the ability or inability to get around interfering anatomical or pathological structures, the avoidance of the patient's essential structures, and the shape of rigid medical device (e.g., straight, curved, spiral, or another shape). In this way, for example, the medical practitioner can manipulate a virtual needle to see what will happen when a particular needle or other rigid medical device is used, before the actual device is placed into the patient")); and displaying the trajectory of the medical device over the ultrasound image on the display (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")), wherein the visual indicator is incorporated into the trajectory of the medical device on the display (See Silverstein: Col. 40, Lines 33-44 (providing for, "representations of virtual and actual needles (i.e., rigid medical devices), [in which] particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual")).
	Regarding claim 14, a combination of embodiments taught within Silverstein teaches the CRM according to claim 13 (See above discussion), the set of operations further comprising  (See Silverstein: Col. 40, Lines 33-46 (providing for, "representations of virtual and actual needles (i.e., rigid medical devices), [in which] particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback, and the like")).
	Regarding claim 15, a combination of embodiments taught within Silverstein teaches the CRM according to claim 12 (See above discussion), wherein the visual indicator switches from one pattern to another pattern, one color to another color, or from a dashed line to a solid line (See Silverstein: Col. 40, Lines 33-46 (providing for, "representations of virtual and actual needles (i.e., rigid medical devices), [in which] particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual. Other features include particular techniques to alert the medical practitioner such as text, audio, flashing, tactile feedback, and the like")) to indicate the trajectory of the medical device follows the proper approach angle for approaching the blood vessel with the medical device (See Silverstein: Col. 24, Lines 25-50 (clarifying that the, "the system is able to determine the location and orientation of the needle 1200 with respect to the sensor array 1190, [such that] the system is able to accurately determine the position and orientation of the needle 1200 with respect to the ultrasound image 1232 and superimpose it thereon for depiction as the needle image 1234 on the display 1130 ... [Furthermore,] the system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 39, Lines 60-67 to Col. 40 Lines 1-6 (providing for the use of, "a rigid medical device tracking system in cooperation with an imaging system to plan a medical procedure. Issues that arise in a virtual procedure can be considered and planned for in the actual procedure. Such issues include: a pathway to be followed, the length of rigid medical device, the caliber of rigid medical device, the ability or inability to get around interfering anatomical or pathological structures, the avoidance of the patient's essential structures, and the shape of rigid medical device (e.g., straight, curved, spiral, or another shape). In this way, for example, the medical practitioner can manipulate a virtual needle to see what will happen when a particular needle or other rigid medical device is used, before the actual device is placed into the patient"); Figs. 22A, 22B, 23A, and 23B).
	Regarding claim 16, a combination of embodiments taught within Silverstein teaches the CRM according to claim 12 (See above discussion), wherein the proper approach angle is set in accordance with a recommendation by a manufacturer of the medical device, an established medical procedure for the medical device, or a user's preference for using the medical device (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 44, Lines 31-38 (providing for, "a directional device ... [used] to establish the angle of an ultrasound image onto a CT scan image from two different angles. Such combination of images would typically be done prior to a therapy procedure. Subsequently, during the actual therapy procedure, the medical practitioner can use the previously generated three dimensional images to provide information regarding the direction to aim the ultrasound")).
	Regarding claim 17, a combination of embodiments taught within Silverstein teaches a non-transitory computer-readable medium ("CRM") including executable instructions (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")) that cause an ultrasound-imaging system to perform a set of operations for recommending a proper insertion angle for inserting a medical device in a blood vessel (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 44, Lines 31-38 (providing for, "a directional device ... [used] to establish the angle of an ultrasound image onto a CT scan image from two different angles. Such combination of images would typically be done prior to a therapy procedure. Subsequently, during the actual therapy procedure, the medical practitioner can use the previously generated three dimensional images to provide information regarding the direction to aim the ultrasound")) when the instructions are executed by one or more processors of the ultrasound-imaging system (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")), the set of operations comprising: determining a presence of the medical device from sensor readings from a plurality of medical-device sensors of an ultrasound probe (See Silverstein: Col. 22, Lines 20-22 (providing that, "the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures")); and displaying a (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")) to indicate the proper insertion angle for inserting the medical device in the blood vessel (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 44, Lines 31-38 (providing for, "a directional device ... [used] to establish the angle of an ultrasound image onto a CT scan image from two different angles. Such combination of images would typically be done prior to a therapy procedure. Subsequently, during the actual therapy procedure, the medical practitioner can use the previously generated three dimensional images to provide information regarding the direction to aim the ultrasound")).
	Regarding claim 18, a combination of embodiments taught within Silverstein teaches the CRM according to claim 17 (See above discussion), wherein the visual indicator appears over the ultrasound image on the display (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")) at a time the medical device reaches the blood vessel but before insertion of the medical device in the blood vessel (See Silverstein: Col. 40, Lines 33-44 (providing for, "representations of virtual and actual needles (i.e., rigid medical devices), [in which] particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual") and Col. 20, Lines 22-40 (clarifying that the, "ultrasound-based needle guidance system ("system") ... generally includes an ultrasound ("US") imaging portion including a console 1120, display 1130, and probe 1140 ... [and] the system 1110 is employed to image a targeted internal portion of a body of a patient ... [including wherein] insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")).
	Regarding claim 19, a combination of embodiments taught within Silverstein teaches the CRM according to claim 17 (See above discussion), wherein the visual indicator is continuously shown over the ultrasound image on the display (See Silverstein: Col. 26, Lines 39-57 (clarifying that once, "the magnetic element 1210 has been positionally located in three dimensional space. Using the magnetic field strength data as detected by the sensors 1192, the pitch and yaw (i.e., orientation) of the magnetic element 1210 can also be determined. Together with the known length of the needle 1200 and the position of the distal tip of the needle with respect to the magnetic element this enables an accurate representation of the position and orientation of the needle can be made by the system 1110 and depicted as a virtual model, i.e., the needle image 1234, on the display 1130 ... Depiction of the virtual needle image 1234 of the needle 1200 as described above is performed in the present embodiment by overlaying the needle image on the ultrasound image 1232 of the display 1130")) with two or more differently colored or patterned zones (See Silverstein: Col. 40, Lines 23-32 (providing that the, "system can also take advantage of color representations. In one example, a needle representation uses one color (e.g., orange) for a virtual needle's image and a second color (e.g., blue) for the actual needle's image. Thus, for example, with ultrasound, the virtual needle used for planning can be shown on the real time ultrasound image. Providing both a virtual needle representation and an actual needle representation can be useful to the medical practitioner to help guide the procedure")), and wherein one zone of the two or more zones is enhanced to indicate whether an approach of the medical device is in accordance with the proper insertion angle for inserting the medical device in the blood vessel (See Silverstein: Col. 40, Lines 33-44 (providing for, "representations of virtual and actual needles (i.e., rigid medical devices), [in which] particular colors can be changed as the needle representation approaches particular structures inside the body of the patient. For example, the representation of the needle may be one color if it is determined that there will be no obstructions to the path that the needle is currently following. Then, if analysis of the imagery determines that the path of the needle is approaching a particular structure (e.g., a denser anatomical structure), the color of the representation of the needle may be changed. In some cases, the color change may be abrupt, and in other cases, the color change may be gradual") and Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth")).
	Regarding claim 20, a combination of embodiments taught within Silverstein teaches the CRM according to claim 17 (See above discussion), wherein the proper insertion angle is set in accordance with a recommendation by a manufacturer of the medical device, an established medical procedure for the medical device, or a user's preference for using the medical device (See Silverstein: Col. 25, Lines 7-13 (stating that, "the screenshot 1230 can be configured such that the ultrasound image 1232 and the needle image 1234 are oriented so as to be displayed in a three dimensional aspect. This enables the angle and orientation of the needle 1200, as depicted by the needle image 1234, to be ascertained and compared with the intended target imaged by the ultrasound image 1232"), Col. 39, Lines 12-24 (explaining that when the, "virtual needle 1618 is manipulated in the presence of the rigid medical device tracking system 1616 by the medical practitioner, a corresponding image of the represented actual needle can be displayed on the imaging system 1612 in cooperation with the anatomical image produced by the imaging system 1612. In this way, the virtual procedure may be conducted so as to inform the medical practitioner of where the tip of an actual needle will go in the patient as the medical practitioner watches the display device 1614. Subsequently, when the medical practitioner conducts the actual procedure, the practitioner will reasonably know that the actual needle will move in a particular direction and to a particular depth"), and Col. 44, Lines 31-38 (providing for, "a directional device ... [used] to establish the angle of an ultrasound image onto a CT scan image from two different angles. Such combination of images would typically be done prior to a therapy procedure. Subsequently, during the actual therapy procedure, the medical practitioner can use the previously generated three dimensional images to provide information regarding the direction to aim the ultrasound")).
	Regarding claim 21, a combination of embodiments taught within Silverstein teaches a non-transitory computer-readable medium ("CRM") including executable instructions (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")) that cause an ultrasound-imaging system to perform a set of operations for optimizing an ultrasound image about a blood vessel or a targeted location of the blood vessel (See Silverstein: Col. 20, Lines 34-40 (clarifying that the, "ultrasound imaging portion of the system 1110 is employed to image a targeted internal portion of a body of a patient prior to percutaneous insertion of a needle or other device to access the target. As described below, in one embodiment insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")) when the instructions are executed by one or more processors of the ultrasound-imaging system (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")), the set of operations comprising: detecting the blood vessel using ultrasound signals echoed off the blood vessel and received by an ultrasound probe (See Silverstein: Col. 24, Lines 48-54 (providing that the, "system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234. The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target, such as the vessel 1226") and Col. 9, Lines 23-27 (clarifying that the, "display screenshot 88 ... [shows] a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin, [and] a lumen size scale 96 that provides information as to the size of the vein 92")); and adjusting one or more ultrasound-probe parameters selected from a focus of the ultrasound probe, an operating frequency of the ultrasound probe, and an acoustic power output of the ultrasound probe (See Silverstein: Col. 24, Lines 42-46 (stating that the, "system 1110 is capable of continuously updating both the ultrasound image 1232 and the needle image 1234 on the display 1130 as movements of the probe 1140 and the needle 1200 occur during a placement procedure or other activity")) above the blood vessel or the targeted location of the blood vessel (See Silverstein: Col. 24, Lines 48-54 (providing that the, "system 1110 can depict a projected path 1236 based on the current position and orientation of the needle 1200 as depicted by the needle image 1234. The projected path 1236 assists a clinician in determining whether the current orientation of the needle 1200, as depicted by the needle image 1234 on the display 1130, will result in arriving at the desired internal body portion target, such as the vessel 1226") and Col. 9, Lines 23-27 (clarifying that the, "display screenshot 88 ... [shows] a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin, [and] a lumen size scale 96 that provides information as to the size of the vein 92")), thereby optimizing the ultrasound image about the blood vessel or the targeted location of the blood vessel (See Silverstein: Col. 20, Lines 34-40 (clarifying that the, "ultrasound imaging portion of the system 1110 is employed to image a targeted internal portion of a body of a patient prior to percutaneous insertion of a needle or other device to access the target. As described below, in one embodiment insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")).
	Regarding claim 22, a combination of embodiments taught within Silverstein teaches the CRM according to claim 21 (See above discussion), the set of operations further comprising determining the targeted location from a hysteretic analysis of ultrasound-probe locations above the blood vessel (See Silverstein: Col. 22, Lines 20-28 (stating that, "the probe 1140 includes a sensor array 1190 for detecting the position, orientation, and movement of the needle 1200 during ultrasound imaging procedures, such as those described above. As will be described in further detail below, the sensor array includes a plurality of magnetic sensors 1192 embedded within the housing of the probe. The sensors 1192 are configured to detect a magnetic field associated with the needle 1200 and enable the system 1110 to track the needle")).
	Regarding claim 23, a combination of embodiments taught within Silverstein teaches the CRM according to claim 21 (See above discussion), the set of operations further comprising determining with blood vessel-occupation logic a percentage of the blood vessel to be occupied  (See Silverstein: Col. 54, Lines 31-33 (providing for a, "tube 4410 [which] may have an integrated or separate caliper device to measure a size of tissue area with substantial accuracy")).
	Regarding claim 24, a combination of embodiments taught within Silverstein teaches a non-transitory computer-readable medium ("CRM") including executable instructions (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")) that cause an ultrasound-imaging system to perform a set of operations for following a procedure for placing a medical device in a blood vessel (See Silverstein: Col. 20, Lines 22-40 (clarifying that the, "ultrasound-based needle guidance system ("system") ... generally includes an ultrasound ("US") imaging portion including a console 1120, display 1130, and probe 1140 ... [and] the system 1110 is employed to image a targeted internal portion of a body of a patient ... [including wherein] insertion of the needle is performed prior to the subsequent insertion of a catheter into a vein or other portion of the vasculature of the patient")) when the instructions are executed by one or more processors of the ultrasound-imaging system (See Silverstein: Claim 1 (stating the, "tracking system … [has a] tracking circuit including … a processor configured to receive the magnetic field strength data and compute position data of the medical device … and a memory for storing position data"); Col. 21, Lines 9-14 (providing for a, "processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor")), the set of operations comprising: tracking a location of a tip of the medical device (See Silverstein: Col. 24, Lines 1-7 (clarifying that using the, "position and orientation information determined by the system 1110, together with the length of the cannula 1202 and position of the magnetic element 1210 with respect to the distal needle tip as known by or input into the system, enable the system to accurately determine the location and orientation of the entire length of the needle 1200 with respect to the sensor array 1190")) from a time of insertion at an insertion location, through a period of access in a targeted location of the blood vessel, to a time of withdrawing the tip of the medical device from the insertion location (See Silverstein: Col. 24, Lines 35-46 (noting that the, "sensors 1192 are configured to continuously detect the magnetic field of the magnetic element 1210 of the needle 1200 during operation of the system 1110. This enables the system 1110 to continuously update the position and orientation of the needle image 1234 for depiction on the display 1130. Thus, advancement or other movement of the needle 1200 is depicted in real-time by the needle image 1234 on the display 1130. Note that the system 1110 is capable of continuously updating both the ultrasound image 1232 and the needle image 1234 on the display 1130 as  movements of the probe 1140 and the needle 1200 occur during a placement procedure or other activity")), wherein the tracking includes recording: a duration of the procedure including intervals thereof, a depth of the blood vessel, an angle of approach to the blood vessel, an insertion angle at the targeted location of the blood vessel, a number of readjustment passes during the procedure, or a combination thereof (See Silverstein: Col. 20, Lines 12-16 (stating that, "the guidance system enables the position, orientation, and advancement of the needle to be superimposed in real-time atop the ultrasound image of the vessel, thus enabling a clinician to accurately guide the needle to the intended target")).
	The multiple embodiments taught by Silverstein are considered to be analogous to the claimed invention because they are in the same field of imaging systems used to access blood vessels. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Silverstein to provide for what is described in claims 1-10 and 12-24 of the instant application since Silverstein provides in Column 56, Lines 4-7 that the "[e]mbodiments of the invention may be embodied in other specific forms without departing from the spirit of the present disclosure. The described embodiments are to be considered in all respects only as illustrative, not restrictive."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793